                                                                   Case 2:17-bk-19548-NB            Doc 558 Filed 02/24/21 Entered 02/24/21 15:47:02                Desc
                                                                                                      Main Document Page 1 of 2


                                                                   1    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067                                   FILED & ENTERED
                                                                   3    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   4    E-mail: mpagay@pszjlaw.com                                             FEB 24 2021
                                                                   5    Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                                                          Central District of California
                                                                   6                                                                      BY sumlin     DEPUTY CLERK


                                                                   7

                                                                   8                                UNITED STATES BANKRUPTCY COURT

                                                                   9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                        LOS ANGELES DIVISION

                                                                  11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   Debtor.            ORDER APPROVING FOURTH
                                           ATTORNEYS AT LAW




                                                                                                                          STIPULATION AND TOLLING
                                                                  14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                          OF LIMITATION RE: PHILIP LAYFIELD
                                                                  15
                                                                                                                          [No Hearing Required]
                                                                  16

                                                                  17

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22            The Court having considered the Fourth Stipulation and Tolling Agreement Extending

                                                                  23   Statutes of Limitation Re: Philip Layfield [Docket No. 557] (the “Stipulation”), dated February 23,

                                                                  24   2021, as agreed to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of

                                                                  25   Layfield & Barrett, APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the

                                                                  26   bankruptcy case entitled In re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause

                                                                  27   appearing therefor,

                                                                  28


                                                                       DOCS_LA:336265.1 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 558 Filed 02/24/21 Entered 02/24/21 15:47:02               Desc
                                                                                                      Main Document Page 2 of 2


                                                                   1           IT IS HEREBY ORDERED that

                                                                   2           1.       The Stipulation is APPROVED.

                                                                   3           2.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                   4   relating to this Order.

                                                                   5                                                     # # #

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22

                                                                  23
                                                                         Date: February 24, 2021
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:336265.1 51414/001
